VOTO CON CURRENTE DEL
JUEZ ASOCIADO SB. WOLE.
En el presente caso se presentó una demanda y después una solicitud interesando un injunction. Después de un exa-men de la ley organizando el sistema judicial de la Isla, así .como la práctica que existía bajo el gobierno español y la organización militar, me lie convencido ele que la corte de dis-*310trito no puede tener -jurisdicción original en casos en que la suma en cuestión es'menor de quinientos dollars. No sucede lo mismo en los casos en que un recurso como el injunction ó el mandamus ha sido especialmente puestd bajo la facultad de la cort,e dé distrito. Tal jurisdicción no ha. sido conferida á lás cortes municipales siendo las cortes de distrito las más in-feriores para conocer de una solicitud interesando un injunction. Cuando el objeto de la demanda es conseguir un auto de injunction puede la corte de distrito en un caso, debido tener jurisdicción aún cuando la suma en cuestión fuera menor de $500. Pero no sucede lo mismo cuando el objeto principal de la demanda va dirigido á otro fin y el injunction es un mero incidente de la demanda y ha sido presentado separadamente de la demanda. En tal caso si la corte no tiene jurisdicción para conocer de la demanda principal el defecto de jurisdic-ción, se extiende á todos los incidentes de lá misma. Un liti-gante puede fácilmente evitar este impedimento, haciendo que el injunction sea el objeto de la' demanda. Puesto que la corte inferior resolvió que no tenía jurisdicción y disolvió el injunction, y como estoy de acuerdo con la mayoría de la corte en la consideración que ha hecho de la prueba, estoy conforme con la sentencia.